DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (WO2016166938), via the English language equivalent (US20180072133) in view of Ahmed (US6145751). 
Regarding claim 1, Yamanaka teaches computer implemented method comprising: sensing (via temperatures sensor” – 3; Fig. 5 & it is also noted infrared sensor 3 includes a plurality of “temperature sensing units” - ¶[0040]), using one or more sensors, ambient conditions associated with one or more conditions of a vehicle (interior temperatures of a vehicle are inherently “associated with” exterior conditions of the vehicle, for example via solar exposure and/or outdoor air temperature); determining, by a device (clothing amount determining unit 15; Fig. 5) operatively coupled to a processor (“processing unit” – 5; Fig. 5),  context of an occupant of the vehicle (via “clothing amount determining unit” – 15; Fig. 5); analyzing by the device, one or more ambient conditions and the context (¶[0049]); and 
Yamanaka does not teach wherein the analyzing comprises determining: a pre-adjustment status and a post-adjustment status of comfort facilities of the vehicle, corresponding to prior ambient conditions and prior occupant body parameters; and a prior continuous comfort index based on a Euclidean distance between the pre-adjustment and post-adjustment statuses.
Ahmed teaches wherein the analyzing comprises determining: a pre-adjustment status (historical setpoint – claim 15 & Col. 10-11) and a post-adjustment status (predicted setpoint – claim 15 & Col. 10-11) of comfort facilities, corresponding to prior ambient conditions (historical data, Col. 10, lines 49-52) and prior occupant body parameters (metabolic rate, clothing insulation – Col. 5, lines 25-30); and a prior continuous comfort index (see comfort table, Col. 5, lines 35-45) based on a Euclidean distance (Euclidean distance – Col. 11, lines 20-25) between the pre-adjustment and post-adjustment statuses, in order to provide an improved manner to updating the thermal setpoints in an air conditioning system for thermal comfort of the users (Col. 1, lines 0-15). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamanaka to include the analysis of Ahmed, in order to provide an improved manner to updating the thermal setpoints in an air conditioning system for thermal comfort of the users (Col. 1, lines 0-15).

Regarding claim 3, Yamanaka teaches the limitations of claim 1, and Yamanaka further teaches inferring, by the processor, information of an action of the occupant (“determines putting on or taking of clothing” - ¶[0052]).
Regarding claim 4, Yamanaka teaches the limitations of claim 3, and Yamanaka further teaches inferring, by the processor, an amount of clothing worn by the occupant (via “clothing amount determining unit” – 15; Fig. 5).
	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (WO2016166938), via the English language equivalent (US20180072133) in view of Ahmed (US6145751) and in further view of Yang (US20120170817). 
Regarding claim 5, Yamanaka teaches the limitations of claim 1, and Yamanaka is silent to further generating, by the processor, a profile component that determines one or more comfort profiles for high frequency occupants of the vehicle.
Yang teaches generating, by the processor, a profile component that determines one or more comfort profiles for high frequency occupants of the vehicle (“registered users…preferred temperature record 254 and user weighted information…” - ¶[0030]), in order to control the air conditioner for a plurality of users in a vehicle based on weighted information, thereby enhancing the comfort of the users (¶[0004]).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamanaka  to include the profiles  
Regarding claims 6-7, Yamanaka teaches the limitations of claim 1, and Yamanaka is silent to employing,  by the processor, a facial recognition to infer a comfort level of at least one of the one or more occupants, and wherein the inference is based on one or more facial expressions and pattern recognition to infer a comfort level of at least one of the one or more occupants.
Yang teaches employing,  by the processor, a facial recognition (“face recognition module” – 23; Fig. 2)  to infer a comfort level of at least one of the one or more occupants, and wherein the inference is based on one or more facial expressions and pattern recognition to infer a comfort level of at least one of the one or more occupants (“facial emotion” & “determines a user who expresses sleeping look” - ¶[0031]), in order to control the air conditioner for a plurality of users in a vehicle based on weighted information, thereby enhancing the comfort of the users (¶[0004]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamanaka to include the facial recognition and pattern recognition as taught by Yang, in order to control the air conditioner for a plurality of users in a vehicle based on weighted information, thereby enhancing the comfort of the users (¶[0004]).   
Allowable Subject Matter
Claims 8-17 are allowed.
The closest art of record is Yamanaka and Ahmed.

Thus, Yamanaka and Ahmed alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763